Filed 8/21/17
                     CERTIFIED FOR PUBLICATION




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                            DIVISION FOUR

THE PEOPLE,                           B271770

   Plaintiff and Respondent,          (Los Angeles County
                                      Super. Ct. No. BA435175)
                v.

ASTATI HALIM et al.,

   Defendants and Appellants.


      APPEAL from judgments of the Superior Court of Los
Angeles County, Douglas Sortino, Judge. Affirmed.
      Steve Cooley and Associates, Steve Cooley and Brentford J.
Ferreira, for Defendants and Appellants.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Assistant
Attorney General, Steven D. Matthews and Rama R. Maline,
Deputy Attorneys General, for Plaintiff and Respondent.



                      _____________________________
      Following a joint human trafficking investigation by the
Federal Bureau of Investigation (FBI) and the Los Angeles Police
Department (LAPD), the United States Attorney’s Office for the
Central District of California (USAO) charged defendants Astati
Halim and Hendra Anwar with harboring illegal aliens (8 U.S.C.
§ 1324(a)(1)(A)(iii)). Pursuant to plea agreements with the
USAO, Halim pleaded guilty to misuse of visas (18 U.S.C.
§ 1546(a)) and Anwar pleaded guilty to minimum wage violations
(29 U.S.C. §§ 206(f), 215). The Los Angeles County district
attorney (District Attorney)1 subsequently prosecuted defendants
for violating California’s anti-trafficking statute (Pen. Code,
§ 236.1).2 After the trial court denied defendants’ motion to
dismiss the grand jury indictment, Halim pleaded guilty to one
count of human trafficking (§ 236.1) and Anwar pleaded guilty to
being an accessory after the fact (§ 32).
       On appeal, defendants contend the trial court erred in
denying their motion to dismiss. Defendants principally argue
they were entitled to Fifth Amendment double jeopardy
protection, which they contend barred the subsequent state
prosecution notwithstanding the doctrine of dual sovereignty.
We conclude this double jeopardy defense is unavailable because
the federal crimes to which defendants pleaded guilty do not
constitute the “same offense” as the subsequent state human
trafficking charges. Defendants also contend the state


1
      References to the District Attorney are to the Los Angeles
County Office of the District Attorney and its deputies assigned
in the state trial of this case.
2
      All further statutory references are to the Penal Code
unless otherwise specified.


                                   2
prosecution was vindictive and violated their due process rights.
But these claims are unsound and not supported by any relevant
authority. We also reject defendants’ related constitutional and
statutory claims. The judgments are affirmed.

          FACTUAL AND PROCEDURAL SUMMARY
      On September 9, 2013, the USAO filed a criminal
complaint alleging defendants Halim and Anwar harbored illegal
aliens in violation of title 8 United States Code section
1324(a)(1)(A)(iii). FBI Special Agent David Lam wrote a
supporting affidavit, which was attached to and incorporated as
part of the complaint. The following facts and allegations are
taken from Special Agent Lam’s affidavit, an LAPD investigative
report, and the trafficking victims’ testimony at the subsequent
Los Angeles County Grand Jury proceedings.
      Halim is an Indonesian citizen who has had lawful
permanent resident status in the United States for 40 years. Her
husband, Anwar, also is an Indonesian citizen. He worked in
Hong Kong and resided part-time with his family at their home
in Los Angeles. Defendants also owned another home in Los
Angeles, where Halim’s father resided, as well as a rental
property in Beverly Hills. Defendants employed several domestic
workers from Indonesia at these properties, including the three
female human trafficking victims in this case.3
     In February 2013, the Coalition Against Slavery and


3
       The record includes the full name of only one victim: Siti
Chomsiyatun. One of the other victims was referred to by her
first name, Partinah. The others went by the names Mualimah
or Alin. For the sake of clarity and convenience, we refer to these
individuals as Siti, Partinah, and Mualimah.


                                    3
Trafficking (CAST) contacted the FBI and reported that Siti was
a victim of human trafficking. During interviews with FBI and
LAPD investigators, Siti stated she had been recruited by
Halim’s sister in Indonesia to work for defendants. Halim’s
nephew helped procure a visa for Siti, and instructed her to
misrepresent their relationship and the purpose of her travel to
the United States. Siti believed she had a two-year contract and
would be paid $250 each month plus a $50 monthly stipend
during the first year. Two days before she departed to the United
States, she was presented with a five-year contract and felt
obligated to sign it.
       When Siti arrived in Los Angeles in January 2011, she
surrendered her passport to Halim’s nephew and began working
at defendants’ homes with several other domestic workers. She
cleaned, cooked, and performed yard work approximately 16
hours per day, seven days a week, without taking time off. After
two years working for defendants, Siti informed Halim that she
wanted to return to Indonesia, but Halim told her that she was
still under contract and could not leave. In December 2012, when
defendants were away on vacation, Siti left defendants’ home
without her passport, eventually sought help from CAST, and
agreed to cooperate with the FBI. Siti placed several pretext
calls to Halim asking for her passport, but Halim denied having
it.
       On September 11, 2013, FBI agents searched one of
defendants’ homes and found two other Indonesian domestic
workers hiding on the roof. These two, Partinah and Mualimah,
like Siti had been recruited in Indonesia by associates of Halim,
signed five-year employment contracts offering $250 per month
plus a $50 stipend, travelled to the United States using




                                   4
fraudulently obtained visas, and surrendered their passports to
Halim upon arrival. They also worked long hours cleaning,
cooking, and performing yard work and manual labor at
defendants’ homes. Defendants retained counsel and entered
into plea negotiations with the USAO.
       In December 2013, Halim pleaded guilty to misuse of visas
in violation of title 8 United States Code section 1546(a). Anwar
pleaded guilty to minimum wage violations under the Fair Labor
Standards Act (29 U.S.C. §§ 206(f), 215). The first paragraph of
Halim’s plea agreement stated: “This agreement is limited to the
USAO and cannot bind any other federal, state, local, or foreign
prosecuting, enforcement, administrative, or regulatory
authorities.” In February 2014, Halim was sentenced to five
years probation, 400 hours of community service, and was
ordered to pay restitution in the amount of $137,669 and a
$50,000 fine. Anwar was sentenced to two years probation, 100
hours of community service, and was ordered to pay a $10,000
fine.
       In May 2014, the District Attorney filed a criminal
complaint against defendants alleging three counts of human
trafficking (§ 236.1). A grand jury eventually was convened in
March 2015.4 After hearing the testimony of Siti, Partinah, and
Mualimah, the grand jury returned an indictment charging
defendants with three counts of human trafficking (§ 236.1) and

4
      Defendants indicate in their opening brief that they filed
demurrers to the complaint alleging a violation of California’s
statutory double jeopardy protections (§§ 656, 793) and
inadequate notice as to the conduct underlying the charges. The
demurrers were overruled, but no preliminary hearing was held,
and instead the District Attorney obtained the superseding grand
jury indictment.


                                   5
one count of conspiracy to commit human trafficking (§ 182, subd.
(a)(1)). The indictment was later amended to charge Anwar with
being an accessory after the fact (§ 32). Defendants pleaded not
guilty to all charges.
       In March 2016, defendants filed a motion to dismiss the
indictment on several grounds, alleging that FBI Special Agent
Lam was “dissatisfied” with the USAO’s prosecutorial decisions
and “elicited the assistance of the LAPD to convince” the District
Attorney to bring human trafficking charges. Defendants
requested an evidentiary hearing and argued that (1) the “sham
separate sovereign” exception to the dual sovereignty doctrine
applies; (2) the case should be dismissed as a vindictive
prosecution; (3) the District Attorney failed to consider the
charges’ immigration consequences under section 1016.3; (4) the
federal plea agreements must be given Fifth Amendment and due
process protections notwithstanding the dual sovereignty
doctrine; and (5) the court should dismiss the indictment on its
own motion pursuant to section 1385.
       Defendants attached several affidavits and documents to
their motion to dismiss, including declarations from defense
counsel and Meghan Blanco, then Assistant United States
Attorney in charge of the federal case. Defense counsel stated
that in their negotiations with Blanco, they expressed interest in
negotiating a “global resolution” that would take into account
exculpatory and mitigating evidence and avoid collateral
immigration consequences. In her declaration, Blanco stated the
USAO concluded that it could not prove human trafficking
charges beyond a reasonable doubt and that the charges to which
defendants pleaded guilty were appropriate in light of evidence
beneficial to the defense.




                                   6
       Blanco also stated that she understood “the case agent was
unhappy with the result” of the plea negotiations, but she did not
expect the matter would be taken to the District Attorney after
the federal plea disposition and sentencing. An investigative
report by that office attached to defendants’ motion indicated
that the case began as a joint investigation, with the FBI as the
lead investigative agency. It added that “[b]oth suspects are in
the process of plea agreements and the LAPD has been asked to
present this case to [the District Attorney].”
       Gary S. Lincenberg, counsel for Anwar, said he participated
in numerous conversations with USAO officials, who “advised
that the FBI and LAPD case agents had objected to the
settlement but that the [USAO] disagreed . . . and approved of
the settlement over their objections.” The officials also reportedly
“expressed their understanding that the plea agreement was
intended to resolve . . . all contemplated charges” and advised
Lincenberg that “they expressed this view to their counterparts”
at the District Attorney’s office. In a transcript of a voicemail
message, Assistant United States Attorney Lawrence Middleton
told Lincenberg that officials at the District Attorney’s office
“fully understand that we would prefer that they not go forward,
but it’s equally clear that it’s their decision, we are not going to,
nor can we tell them what to do.”
       The trial court conducted a hearing on the motion to
dismiss. Although the court made no factual findings and denied
defendants’ request for an evidentiary hearing, the prosecutor
stipulated that Special Agent Lam was “unhappy” with the way
in which the USAO resolved the federal case and encouraged
police officers to present the case to the District Attorney. The
court considered and rejected defendants’ claims and denied the




                                     7
motion to dismiss, finding that the dual sovereignty doctrine
applied and therefore the subsequent state prosecution was not
barred by the Fifth Amendment’s protection against double
jeopardy.
      Defendants subsequently entered into plea agreements
with the District Attorney. Halim pleaded guilty to one count of
human trafficking (§ 236.1) and Anwar pleaded guilty to being an
accessory after the fact (§ 32). The remaining counts were
dismissed. The court suspended imposition of sentence as to both
defendants and placed them on formal probation for three years.
Defendants also were ordered to pay various fines and fees. This
appeal followed.

                            DISCUSSION
                                   I
       “The Double Jeopardy Clause of the Fifth Amendment
prohibits more than one prosecution for the ‘same offence.’ But
under what is known as the dual-sovereignty doctrine, a single
act gives rise to distinct offenses—and thus may subject a person
to successive prosecutions—if it violates the laws of separate
sovereigns.” (Puerto Rico v. Sanchez Valle (2016) 579 U.S. ___
[136 S.Ct. 1863, 1867].) The Supreme Court promulgated the
doctrine in United States v. Lanza (1922) 260 U.S. 377, 382,
which held that a prior state conviction, followed by a federal
indictment for the same acts, did not violate the Fifth
Amendment protection against double jeopardy. Over vigorous
dissents, this rule was affirmed in Abbate v. United States (1959)
359 U.S. 187 and its companion case, Bartkus v. Illinois (1959)
359 U.S. 121 (Bartkus), the latter upholding a state conviction
after the defendant’s acquittal in federal court for the same




                                   8
offense. Although the subject of sustained criticism by courts and
commentators, the dual-sovereignty doctrine has been reaffirmed
and continues in force. (See Puerto Rico v. Sanchez Valle, at p.
1877 (conc. opn. of Ginsburg, J).)
      The core claim of defendants’ appeal challenges this long
prevailing doctrine. They contend the Fifth Amendment double
jeopardy guarantee “applies to plea bargains such that a separate
sovereign may not prosecute based on the same conduct under
the dual sovereign[ty] doctrine where the neighboring sovereign
has entered into a global resolution of the case” through a plea
agreement. Defendants maintain this result is proper in light of
Lafler v. Cooper (2012) 566 U.S. 156 (Lafler) and Missouri v. Frye
(2012) 566 U.S. 124 (Frye), two cases that clarified the scope of
the Sixth Amendment right to effective assistance of counsel
during plea bargaining. They cite a dissent by Justice Scalia in
Lafler, supra, at pages 175 to 177, in which he cautioned that the
decision “opens a whole new field of constitutionalized criminal
procedure: plea-bargaining law.” (Id. at p. 175.) Defendants rely
on this statement for the proposition that plea bargains should be
exempted from the dual-sovereignty rule.
      In the alternative, defendants seek a novel application of
the “sham separate sovereign” exception to the dual-sovereignty
rule. This exception is implied from dicta in Bartkus, supra, 359
U.S. at pages 123 to 124, in which the court noted the record in
that case did not support a claim the state was merely “a tool” of
the federal government nor that “the state prosecution was a
sham and a cover for a federal prosecution” designed to thwart
the defendant’s double jeopardy protections.5 Defendants argue

5
      “Although the ‘sham separate sovereign’ exception has been
recognized by some courts (see, e.g., United States v. Figueroa-


                                   9
the District Attorney was “used as a tool” to vindicate FBI Special
Agent Lam’s “displeasure with the federal plea bargain.” They
contend the state prosecution was a “sham” because the District
Attorney pursued the case knowing the human trafficking
convictions would have adverse immigration consequences.
      We are skeptical of defendants’ arguments, but conclude
their efforts to avoid the dual-sovereignty rule put the cart before
the horse. Defendants have not made the threshold showing that
they are entitled to Fifth Amendment double jeopardy protection.
Specifically, they have not established that the federal crimes to
which they pleaded guilty constitute the “same offense” as the
state charges under the governing “same-elements test,” which is
based on a statutory comparison of the crimes. (United States v.
Dixon (1993) 509 U.S. 688 (Dixon.)6 “The same-elements test,


Soto (9th Cir.1991) 938 F.2d 1015, 1018-1019), it is quite
restricted. For example, in Figueroa-Soto, the court refused to
accept the argument even though the state had prosecuted at the
request of federal authorities and the same prosecutor had
conducted both the state and federal prosecutions. (Id. at pp.
1018-1020.)” (People v. Westbrook (1996) 43 Cal.App.4th 220,
225.) Indeed, “the exception has been termed ‘illusory’ as a court
is extremely unlikely to find that this situation existed.” (6
LaFave et al., Criminal Procedure (4th ed. 2015) § 25.5(a), pp.
852-853, fns. omitted.)
6
       Because this issue was not raised below nor briefed by the
parties, we requested supplemental briefing. Defendants argue it
is a “false premise” to suggest their entitlement to Fifth
Amendment double jeopardy protection is a threshold issue.
They also imply the inquiry should focus on the underlying
criminal conduct, not the elements of the offenses. We disagree.
The application of the dual-sovereignty rule is irrelevant unless
defendants have federal double jeopardy protection; and the


                                   10
sometimes referred to as the ‘Blockburger’ test, inquires whether
each offense contains an element not contained in the other; if
not, they are the ‘same offence’ and double jeopardy bars
                                                    7
additional punishment and successive prosecution.” (Id. at p.
696.)
       In applying this test, we must first determine the offenses
to which jeopardy attached. Generally, a person is in legal
jeopardy for an offense when placed on trial on a valid accusatory
pleading before a competent court. (People v. Bryant (1992) 10
Cal.App.4th 1584, 1596.) But in cases that do not go to trial,
“[o]rdinarily, jeopardy attaches when a defendant enters a plea of
guilty, or when the court imposes sentence following the entry of
that plea. [Citations.]” (People v. Massie (1998) 19 Cal.4th 550,
563; see also Ricketts v. Adamson (1987) 483 U.S. 1, 8 [assuming
jeopardy attached at least when sentence was imposed on guilty
plea].) Here, jeopardy attached when Halim and Anwar were
convicted and sentenced in federal court following their
respective guilty pleas to misuse of visas (18 U.S.C. § 1546(a))
and minimum wage violations (29 U.S.C. §§ 206(f), 215).
Defendants were not placed in jeopardy for the original federal
charge of harboring illegal aliens because they were never placed
on trial nor pleaded guilty to that offense.
       Under the governing Blockburger test, neither misuse of
visas (18 U.S.C. § 1546(a)) nor minimum wage violations (29


applicable test is clearly established. Although the Supreme
Court had adopted a conduct-based approach in Grady v. Corbin
(1990) 495 U.S. 508, that decision was overruled three years later
in Dixon, supra, 509 U.S. at page 704.
7
      From Blockburger v. United States (1932) 284 U.S. 299.



                                   11
U.S.C. §§ 206(f), 215) constitutes the “same offense” as human
trafficking under California law (§ 236.1). These crimes involve
entirely different elements.
       On the federal side, title 18 United States Code section
1546(a) provides, in pertinent part, that “[w]hoever, knowingly
forges, counterfeits, alters, or falsely makes any immigrant or
nonimmigrant visa . . . or utters, uses, attempts to use, possesses,
obtains, accepts, or receives any such visa” is guilty of visa fraud.
“The elements of visa fraud under 18 U.S.C. § 1546(a) are ‘(1) the
defendant made a false statement, (2) the statement was made
knowingly and (3) under oath, (4) the statement concerns a
“material fact,” (5) and the statement was made in an application
required by the United States immigration laws and
regulations.’” (United States v. Ongaga (5th Cir. 2016) 820 F.3d
152, 164, fn. omitted.)
       With respect to minimum wage violations, title 29 United
States Code section 206(f) provides, in pertinent part, that
certain “[e]mployees in domestic service” “shall be paid” a
specified minimum hourly wage. Section 215(a)(2) further
provides that it shall be unlawful for any person “to violate any of
the provisions of section [20]6 or section [20]7” of this title. And
section 216(a) provides: “Any person who willfully violates any of
the provisions of section [215 of this title] shall upon conviction”
be subject to specified criminal sanctions. Thus, the elements of
a minimum wage violation are: (1) the employee was employed
by defendant; (2) defendant did not pay the employee wages at
the federally mandated rates; and (3) defendant’s violation was
willful. (See 29 U.S.C. §§ 206(f), 215(a)(2), 216(a).)
       The California human trafficking statute provides, in
pertinent part, that “[a] person who deprives or violates the




                                    12
personal liberty of another with the intent to obtain forced labor
or services, is guilty of human trafficking.” (§ 236.1, subd. (a).)
As summarized in the official standard jury instructions for
criminal cases, the elements of this offense are (1) the defendant
either deprived another person of personal liberty or violated that
other person’s personal liberty; and (2) when the defendant did
so, he or she intended to obtain forced labor or services from that
person. (CALCRIM No. 1243.) As the phrase is used in the
definition of this crime, unlawful “‘[d]eprivation or violation of
the personal liberty of another’ includes substantial and
sustained restriction of another’s liberty accomplished through
force, fear, fraud, deceit, coercion, violence, duress, menace, or
threat of unlawful injury to the victim or to another person under
circumstances where the person receiving or apprehending the
threat reasonably believes that it is likely that the person making
the threat would carry it out.” (§ 236.1, subd. (h)(3).)
       The elements of section 236.1, “depriv[ing] or violat[ing] the
personal liberty of another with the intent to obtain forced labor
or services,” are not contained in either federal crime. And both
federal crimes include elements not contained in section 236.1.
Neither making a false statement (18 U.S.C. § 1546(a)) nor
failure to pay minimum wage (29 U.S.C. §§ 206(f), 215)) is an
element of section 236.1. These federal crimes do not constitute
the “same offense” as human trafficking charges under the
Blockburger test, and consequently defendants are not entitled to
Fifth Amendment double jeopardy protection.8 (See Dixon, supra,

8
      The application of California’s statutory double jeopardy
protections (§§ 656, 793) was litigated at the demurrer stage, but
the claim was not raised in defendants’ motion to dismiss. On
appeal, defendants merely note that “sections 656 and 793 do not


                                    13
509 U.S. at p. 696.) All of defendants’ contentions regarding the
dual-sovereignty doctrine and the “sham separate sovereign”
                                              9
exception are moot in light of this conclusion.
                                  II
       In addition to their double jeopardy and dual-sovereignty
claims, defendants make several related constitutional and
statutory arguments. They contend the state human trafficking
charges constituted a vindictive prosecution and violated their
due process rights. They also argue the District Attorney failed
to properly consider the immigration consequences of the human
trafficking convictions under section 1016.3.
       “[T]he due process clauses of the federal and state
Constitutions (U.S. Const., 5th & 14th Amends.; Cal. Const., art.
I, §§ 7, 15) forbid the prosecution from taking certain actions
against a criminal defendant, such as increasing the charges, in
retaliation for the defendant’s exercise of constitutional rights.”
(People v. Jurado (2006) 38 Cal.4th 72, 98 (Jurado).) A
presumption of vindictiveness applies in the posttrial context,
where, for example, a prosecutor increases the charges after the
defendant has exercised his or her appellate rights. (See


preclude dismissal of this case.” To the extent defendants seek to
pursue this statutory claim on appeal, we deem the issue waived
because it was not raised below and defendants fail to provide
legal argument and citation to authority. (See Jones v. Superior
Court (1994) 26 Cal.App.4th 92, 99 [“[i]ssues do not have a life of
their own: if they are not raised or supported by argument or
citation to authority, we consider the issues waived”].)
9
      We also need not address defendants’ argument that the
case should be remanded for an evidentiary hearing to determine
whether the “sham separate sovereign” exception applies.


                                    14
Blackledge v. Perry (1974) 417 U.S. 21, 28-29.) However, “[i]n
the pretrial setting, there is no presumption of
vindictiveness . . . . Rather, the defendant must ‘prove objectively
that the prosecutor’s charging decision was motivated by a desire
to punish him for doing something the law plainly allowed him to
do.’” (Jurado, at p. 98, quoting United States v. Goodwin (1982)
457 U.S. 368, 384.)
       Defendants contend a presumption of vindictiveness arose
when the District Attorney brought the state charges “after the
defendants exercised their right to accept a federal plea bargain
which Frye and Lafler have raised to a constitutional right of due
process.” We find no support for this assertion. First, defendants
cannot rely on a presumption of vindictiveness because the
District Attorney’s actions occurred exclusively in the pretrial
setting. (See Jurado, supra, 38 Cal.4th at p. 98.) Defendants’
reliance on Lafler and Frye also is misplaced; those cases did not
establish a due process right to accept a federal plea bargain. To
the contrary, the Supreme Court in Frye specifically noted that “a
defendant has no right to be offered a plea” by the prosecution,
“nor a federal right that the judge accept it.” (Frye, supra, 566
U.S. at pp. 148-149; see also People v. Smith (1971) 22 Cal.App.3d
25, 30-31 [courts have discretion to reject a proffered plea bargain
under § 1192.5].) Defendants have not established that the
prosecutorial decisions of the District Attorney were motivated by
a desire to punish defendants for exercising any recognized
constitutional or statutory right.
       Nor are we persuaded that the doctrine of vindictive
prosecution applies where, as here, independent decisions are




                                   15
made by separate federal and state prosecutors.10 United States
v. Ng (2d Cir. 1983) 699 F.2d 63 (Ng) is instructive. In that case,
following a state prosecution in which the defendant pleaded
guilty, the federal government elected to bring more serious
charges because it was dissatisfied with the state’s plea bargain.
(Id. at pp. 65-66.) The Second Circuit upheld the federal
prosecution, reasoning “the fact that the prosecutions of the
defendants are by two different sovereigns, each acting
independently under its own laws and in its own interest without
any control of or by the other, renders inapplicable the concept of
prosecutorial vindictiveness.” (Id. at p. 68.) The court found no
evidence that the state prosecutor “acted as a tool of the federal
government,” nor that the federal prosecution was based on
“hostility or a punitive animus” towards the defendant. Rather,
the additional charges were based on the federal government’s
interest in ensuring that a sufficient jail term was imposed. (Id.
at pp. 68-69.)
       Defendants rely on a rare case finding prosecutorial
vindictiveness in the context of separate federal and state
prosecutions. In that case, United States v. Belcher (W.D. Va.
1991) 762 F.Supp. 666 (Belcher), the prosecutor was both the
Commonwealth’s Attorney for Wise County, Virginia and a

10
       Indeed, when separate state and federal prosecutions are
involved, federal courts of appeal consistently have rejected
claims of vindictive prosecution. (See, e.g., United States v.
Graham (8th Cir. 2003) 323 F.3d 603, 606-609; United States v.
Spears (7th Cir. 1998) 159 F.3d 1081, 1086-1087; United States v.
Stokes (1st Cir. 1997) 124 F.3d 39, 45-46; United States v.
Johnson (5th Cir.1996) 91 F.3d 695, 698-999; United States v.
Boone (11th Cir.1992) 959 F.2d 1550, 1554; United States v.
Raymer (10th Cir. 1991) 941 F.2d 1031, 1042.)


                                   16
Special Assistant United States Attorney for the Western District
of Virginia. (Id. at p. 668.) After the defendant had successfully
appealed his state conviction for a single count of manufacturing
marijuana, he was indicted by a federal grand jury for conspiracy,
manufacturing marijuana, and using a firearm in relation to a
drug-trafficking crime. (Id. at p. 669.) The district court held
that the federal indictment was presumptively vindictive. (Ibid.)
       Belcher is factually and legally inapposite. We are not
presented with a case of cross-designated prosecutors. The record
also does not show that the District Attorney was operating as a
“tool” of the USAO or even that the two offices were cooperating
on the case. (See Ng, supra, 699 F.2d at pp. 68-69.) To the
contrary, the District Attorney decided to prosecute defendants
for human trafficking despite the USAO’s request that the
charges not go forward. And as previously explained, defendants
cannot rely on a presumption of vindictiveness and have not
identified any established constitutional or statutory right as to
which they were punished for exercising. (See Jurado, supra, 38
Cal.4th at p. 98.) Consequently, defendants are unable to state a
claim for prosecutorial vindictiveness.
       In tandem with their due process vindictiveness claim,
defendants appear to make a distinct argument sounding in
substantive due process. They argue the District Attorney’s
decision to bring human trafficking charges was “arbitrary and
capricious” because it was not in furtherance of a “legitimate
state purpose.” According to defendants, their federal plea
agreements were structured to avoid collateral immigration
consequences, and trial counsel explained to the prosecutor that
any human trafficking conviction would subject defendants to
“mandatory deportation and/or exclusion from the United




                                  17
States.” 11 Because defendants’ state pleas resulted in probation
but no jail time, they contend the prosecutor’s only interest was
to obtain a “newsworthy” conviction and to “nullify the
accommodation on immigration consequences offered by the
USAO.”
       There is no support in the record for defendants’ allegations
that the District Attorney brought the human trafficking charges
solely for publicity or to subject defendants to collateral
immigration consequences. And we disagree with the assertion
that the actions of that office were “arbitrary and capricious” or
“irrational.” The State of California has a legitimate interest in
enforcing its criminal prohibition against human trafficking,
including the protection of victims as well as deterring and
punishing offenders. (See Bartkus, supra, 359 U.S. at p. 137
[states have a “historic right and obligation . . . to maintain peace
and order within their confines”].) We accordingly decline to find
any due process violation in this case.
       Defendants also contend that the District Attorney failed to
properly consider the immigration consequences of the state
convictions under section 1016.3, which establishes specific
duties for defense counsel and prosecutors. Subdivision (a) of
section 1016.3 provides in relevant part that “[d]efense counsel
shall provide accurate and affirmative advice about the
immigration consequences of a proposed disposition.”
Subdivision (b) further provides: “The prosecution, in the
interests of justice, and in furtherance of the findings and
declarations of Section 1016.2, shall consider the avoidance of

11
      Defendants provide no authority or analysis demonstrating
that their convictions under section 236.1 will result in these
immigration consequences.


                                    18
adverse immigration consequences in the plea negotiation
process as one factor in an effort to reach a just resolution.”
      Section 1016.2 notes that “[i]n Padilla v. Kentucky [(2010)]
559 U.S. 356 [(Padilla)], the United States Supreme Court held
that the Sixth Amendment requires defense counsel to provide
affirmative and competent advice to noncitizen defendants
regarding the potential immigration consequences of their
criminal cases. California courts also have held that defense
counsel must investigate and advise regarding the immigration
consequences of the available dispositions, and should, when
consistent with the goals of and informed consent of the
defendant, and as consistent with professional standards, defend
against adverse immigration consequences. [Citation.]”
(§ 1016.2, subd. (a).)
      The section goes on to state that the Supreme Court in
Padilla “sanctioned the consideration of immigration
consequences by both parties in the plea negotiating process. The
court stated that ‘informed consideration of possible deportation
can only benefit both the State and noncitizen defendants during
the plea-bargaining process. By bringing deportation
consequences into this process, the defense and prosecution may
well be able to reach agreements that better satisfy the interests
of both parties.’” (§ 1016.2, subd. (b).) The section concludes as
follows: “It is the intent of the Legislature to codify
Padilla . . . and related California case law and to encourage the
growth of such case law in furtherance of justice and the findings
and declarations of this section.” (§ 1016.2, subd. (h), italics
added.)
      Defendants argue the District Attorney’s “decision to ignore
the immigration consequences . . . in furtherance of no true state




                                  19
purpose was arbitrary, capricious and irrational.” They contend
that because the USAO had “essentially followed the same
guidelines” as those enunciated in section 1016.3 and had agreed
to a plea avoiding collateral immigration consequences, it was
“irrational, arbitrary, and capricious for [the District Attorney] to
insist on a felony conviction for human trafficking” resulting in
defendants’ deportation. These contentions are speculative and
do not provide a basis to overturn the judgments.
       Section 1016.3, subdivision (b) only requires prosecutors to
“consider the avoidance of adverse immigration consequences in
the plea negotiation process as one factor in an effort to reach a
just resolution.” Based on defendants’ own allegations, the
prosecutor and defense counsel discussed immigration
consequences during plea negotiations. And if defendants are
correct that any conviction under section 236.1 would result in
mandatory deportation and exclusion, it is not apparent that the
prosecutor and defense counsel could have negotiated a plea
agreement to avoid this consequence. In effect, defendants are
attacking the indictment, not the prosecutor’s conduct during
plea negotiations. Nothing in section 1016.3 permits them to do
so. We find no basis to conclude the District Attorney failed to
comply with its obligations under section 1016.3
                                  III
       Defendants also argue “full faith and credit” must be given
to plea bargains following Lafler, supra, 566 U.S. 156, and Frye,
supra, 566 U.S. 124. They contend that because plea agreements
are a judicially-approved form of contract, and state courts must
give full faith and credit to federal orders and judgments, it
follows that the dual-sovereignty doctrine “can no longer be
allowed to render these contracts and judgments illusory.” This




                                    20
argument is unsupported by law and provides no grounds for
relief.
        Article IV, section 1 of the United States Constitution
provides that full faith and credit shall be given in each state to
the public acts, records, and judicial proceedings of every other
state. At least in the civil context, “[f]ull faith and credit must be
given to a final order or judgment of a federal court. [Citations.]”
(Levy v. Cohen (1977) 19 Cal.3d 165, 172-173). But it is far from
clear that the clause even applies in the criminal context. (See
Nelson v. George (1970) 399 U.S. 224, 229 [“Full Faith and Credit
Clause does not require that sister States enforce a foreign penal
judgment”]; see also People v. Laino (2004) 32 Cal.4th 878, 890
[“the full faith and credit clause, even if it does apply to criminal
judgments, does not prevent a state from (1) enhancing a
sentence based on an out-of-state conviction for which the
defendant has been pardoned; and (2) determining under its own
laws whether a guilty plea in another jurisdiction constitutes a
prior conviction”].)
        To the extent the Full Faith and Credit Clause applies to
criminal judgments, courts in other jurisdictions have rejected
arguments similar to the one made by defendants here. In Gillis
v. State (1993) 633 A.2d 888, 892-893, a Maryland court of appeal
held that the Full Faith and Credit Clause could not be used to
deny another state its sovereign power to enforce its own criminal
law. And in Turley v. Wyrick (8th Cir. 1977) 554 F.2d 840, 842,
the Eighth Circuit held that a defendant’s prosecution by a state
following his acquittal in federal court for the same offense did
not deny full faith and credit to the decision of the federal court.
        Even were we to assume, for sake of argument, that the
trial court was bound to give full faith and credit to the federal




                                     21
judgment and plea agreements, defendants would not be entitled
to relief. Defendants’ federal pleas to misuse of visas and
minimum wage violations were not determinative of whether
they violated California’s human trafficking laws. (See Turley v.
Wyrick, supra, 554 F.2d at p. 842.) Moreover, defendants’ plea
agreements were, by their own terms, “limited to the USAO” and
could not “bind any other federal, state, local, or foreign
prosecuting, enforcement, administrative, or regulatory
authorities.” Nothing in the federal plea agreements or judgment
barred the District Attorney from prosecuting defendants under
state law or required the trial court to dismiss the indictment.
                                   IV
       Finally, defendants claim the trial court abused its
discretion by refusing to dismiss the case under section 1385. We
disagree. Section 1385, subdivision (a) provides that a
“judge . . . may, either of his or her own motion or upon the
application of the prosecuting attorney, and in furtherance of
justice, order an action to be dismissed.” Under section 1385 a
“defendant has no right to make a motion, and the trial court has
no obligation to make a ruling,” however defendant “does have
the right to ‘invite the court to exercise its power by an
application to strike a count or allegation of an accusatory
pleading . . . .’ [Citation.]” (People v. Carmony (2004) 33 Cal.4th
367, 375.)
       “‘Dismissals under section 1385 may be proper before,
during and after trial.’ [Citation.] Because the concept of
‘furtherance of justice’ (§ 1385) is amorphous, we have enunciated
some general principles to guide trial courts when deciding
whether to dismiss under section 1385. Courts must consider
‘the constitutional rights of the defendant, and the interests of




                                   22
society represented by the People,’ and ‘[a]t the very least, the
reason for dismissal must be “that which would motivate a
reasonable judge.”’” (People v. Hatch (2000) 22 Cal.4th 260, 268.)
We review a trial court’s refusal to dismiss for abuse of
discretion. (People v. Carmony, supra, 33 Cal.4th at p. 374.)
       “‘A determination whether to dismiss in the interests of
justice after a verdict involves a balancing of many factors,
including the weighing of the evidence indicative of guilt or
innocence, the nature of the crime involved, the fact that the
defendant has or has not been incarcerated in prison awaiting
trial and the length of such incarceration . . . . When the balance
falls clearly in favor of the defendant, a trial court not only may
but should exercise the powers granted to him by the Legislature
and grant a dismissal in the interests of justice.’ [Citations.]”
(People v. Verducci (2016) 243 Cal.App.4th 952, 962-963.)
       Here, the trial court determined this case did not warrant a
section 1385 dismissal. The court found no evidence to suggest
that the District Attorney’s prosecution of defendants was
inappropriate. There was substantial evidence presented to the
grand jury showing defendants deprived the victims of their
personal liberty with the intent to obtain forced labor or services
from them. (See § 236.1.) There is also nothing in the record to
support defendants’ allegations that the prosecutorial decisions
were motivated by an improper purpose. Consequently,
defendants have not demonstrated that the trial court’s decision
was “so irrational or arbitrary that no reasonable person could
agree with it.” (People v. Carmony, supra, 33 Cal.4th at p. 377.)
We find no abuse of discretion in the trial court’s determination
that this case did not warrant a section 1385 dismissal.




                                   23
                      DISPOSITION
     The judgments are affirmed.

     CERTIFIED FOR PUBLICATION.




                                    EPSTEIN, P. J.

We concur:




MANELLA, J.




COLLINS, J.




                            24